Citation Nr: 1231487	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

I.  VA and Private Treatment Records

VA outpatient treatment records from the Kansas City, Missouri VA Medical Center (VAMC), dated from August 2008 to September 2008, are associated with the claims file.  Since approximately four years have elapsed since the date of the last VA treatment record on file, the AMC should obtain any additional VA treatment records from the Kansas City VAMC since September 2008, concerning the Veteran's service-connected bilateral hearing loss and tinnitus.

The Veteran's March 2009 TDIU claim (VA Form 21-8940) notes periodic treatment within the prior year, pertinent to hearing loss and tinnitus, at the Columbia, Missouri VAMC.  There is no indication that the RO has obtained any VA treatment records from Columbia, Missouri VAMC.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

The Veteran also submitted a copy of a recent private audiological evaluation and medical opinion on his TDIU claim from J.D., Audiologist (M.S., CCC-A), at Hometown Hearing & Audiology, Inc., dated in September 2009.  It is important for the AMC to confirm whether there are still outstanding private treatment records that are pertinent to his claim, particularly from J.D., Audiologist.  The AMC should request the Veteran to fill out the proper authorization form so that J.D.'s pertinent records may be obtained.  Any additional records from private providers should be obtained.

Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).

II.  TDIU Claim

The Veteran contends his service-connected bilateral hearing loss and tinnitus prevent him from securing or following any substantially gainful occupation, thus warranting the award of a TDIU.  See March 2009 TDIU Claim (VA Form 21-8940).  By May 2001, he allegedly became too disabled to continue employment as a public middle school teacher.  Id.  His representative asserts, on his behalf, that the Veteran does not feel that any employer will hire him with his severe service-connected hearing loss and tinnitus.  See March 2010 substantive appeal (VA Form 9); see also September 2009 notice of disagreement (NOD).  In particular, he contends that he would have great difficulty securing and maintaining substantially gainful employment with his difficulty of hearing verbal commands and using a phone.  Id.

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

The Board is currently service-connected for bilateral hearing loss (50 percent) and tinnitus (10 percent).  The Veteran is in receipt of an overall 60 percent disability.  
Moreover, the service-connected hearing loss and tinnitus disabilities are due to a common etiology of in-service acoustic trauma while serving in the U.S. Navy.  Thus, the Board observes that he meets the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU award.

In support of his claim, the Veteran submitted a September 2009 medical opinion from his private treating audiologist, J.D. (M.S., CCC-A), who opined that:

This patient's severe hearing loss and tinnitus have essentially rendered him unemployable in my opinion.  He needs to avoid working in any environment in which there is noise, which may exacerbate his hearing loss.  He should also avoid any environment which requires normal hearing or good speech understanding.  Additionally, these limitations would prevent verbal communication face-to-face as well as by telephone.  His condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  His service-connected hearing loss would significantly impair his employability in most job assignments with out [sic] adaptation.

However, a May 2009 "Request for Employment Information" (VA Form 21-4192) from his former employer/school district, states that the reason for his termination of employment was because he "retired."  Although box #13a of that form specifically requests the employer to specify if the Veteran retired on disability, the employer was silent regarding that possibility.  

So, the record is not clear as to whether the Veteran's service-connected disabilities preclude his ability to obtain and/or maintain substantially gainful employment, particularly in his former occupation as a school teacher.  
As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations omitted).  

There is no VA examination of record that addresses whether the Veteran's service-connected bilateral hearing loss and tinnitus impact his ability to perform sedentary and/or manual labor duties.  An appropriate VA examination and medical opinion addressing this question should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding treatment records pertaining to bilateral hearing loss and tinnitus at the Kansas City, Missouri VA Medical Center (VAMC), dated since September 2008; and any outstanding treatment records at the Columbia, Missouri VAMC.  Also obtain any outstanding VA outpatient treatment records from any other VA facilities.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.

2.  Obtain all identified private treatment records pertaining to the Veteran's service-connected bilateral hearing loss and tinnitus disabilities, especially including those from his private treating audiologist, J.D., at Hometown Hearing & Audiology, Inc., dated since September 2009.  All reasonable attempts should be made to obtain any identified records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the requested development in paragraphs #1 and #2, schedule the Veteran for appropriate VA examination to determine the effect of his service- connected bilateral hearing loss and tinnitus on his employability.  He is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following the examinations, the examiner should address the following:

a) Discuss all impairment/symptoms caused by the service-connected bilateral hearing loss and tinnitus, as well as the severity of each symptom.  

b) State the impact that the symptoms/impairments of the Veteran's service-connected bilateral hearing loss and tinnitus have on his ability to work in sedentary and/or manual types of positions.  The examiner should specifically state the functions and types of employment activities that would be difficult or impossible to do as a result of the associated service-connected symptoms/impairment.

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


